Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Maria Amon on 5/17/2021.

	An amendment to claims was made.  The application has been amended as follows:
	
In the claims:

Claim 1 (Amended): 
An imprint lithography template comprising:
an alignment mark including at least two columns or at least two rows arranged in a direction, wherein each column or each row has a plurality of features extending in the direction; and

a locator marker within the dummy-fill feature, wherein the dummy-fill feature comprises a recession, and wherein the plurality of features of the alignment mark is orthogonal to the dummy-fill feature;
wherein the at least two columns or the at least two rows are spaced apart from the dummy-fill feature, wherein a closest distance between the at least two columns or the at least two rows in the direction is less than a closest distance between any portion of the at least two columns or the at least two rows and the dummy-fill feature in the direction, where in a ratio DC:DD is between 1:2 and 1:5 , where DC is a distance between the at least two columns, and DD is a distance between the alignment marker and the dummy-fill feature, and wherein the distance between the at least two columns is no less than 0.5 microns.

Claim 4 (Amended): 
The imprint lithography template of claim 1, wherein the closest distance between the at least two columns or the at least two rows of features and the dummy-fill feature is at least 2 microns.

Claim 5 (Amended): 
The imprint lithography template of claim 1, wherein the dummy-fill feature surrounds the alignment mark.


Claim 6 (Amended): 
The imprint lithography template of claim 1, wherein the features comprise recessions within the lithography template, wherein the alignment mark further comprises a protrusion, and wherein a portion of the protrusion is disposed between the at least two columns or at least two rows of features and between at least one of the at least two columns or at least two rows of features and the dummy-fill feature.

Claim 8 is cancelled

Claim 9 (Amended): 

An imprint lithography system comprising:
a substrate holder adapted to receive a substrate;
a template adapted to translate toward the substrate holder, the template comprising:
an alignment mark including at least two columns or at least two rows  spaced apart from each other by at least 0.5 microns in a direction, wherein each column or each row has a plurality of features extending in the direction; 
a dummy-fill feature surrounding the alignment mark, wherein the dummy-fill feature comprises a recession, and wherein the at least two columns or at least two rows is orthogonal to the dummy-fill feature; and
-fill feature is at least 2 microns.


Claim 11  (Amended): 
The imprint lithography system of claim 9, wherein a closest spacing between the alignment mark and the dummy-fill feature is at least 5 microns.

Claim 14 (Amended): 
The imprint lithography system of claim 9, wherein a closest distance between the at least two columns or the at least two rows of features is less than a closest distance between any portion of the at least two columns or the at least two rows of features and the dummy-fill feature.

Claims 16-20 are cancelled.


		



Allowable Subject Matter

	Claims 1-7, 9-15 are allowed.

	The following is an examiner’s statement of reasons for allowance:

	The prior art of references do not teach or fairly suggest the subject matter of amended independent claim 1, especially with the combination of the following limitation:
	
“a locator marker within the dummy-fill feature, wherein the dummy-fill feature comprises a recession, and wherein the plurality of features of the alignment mark is orthogonal to the dummy-fill feature”

With the limitation of:

“wherein the at least two columns or the at least two rows are spaced apart from the dummy-fill feature, wherein a closest distance between the at least two columns or the at least two rows in the direction is less than a closest distance between any portion of the at least two columns or the at least two rows and the dummy-fill feature in the direction, where in a ratio DC:DD is between 1:2 and 1:5 , where DC is a distance between the at least two columns, and DD is a distance between the alignment marker and the dummy-fill feature, and wherein the distance between the at least two columns is no less than 0.5 microns.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742